                  Case 20-50534-KBO             Doc 3      Filed 03/09/20        Page 1 of 4


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

ZOHAR III, CORP., et al.,1                                   Case No. 18-10512 (KBO)

                 Debtors.                                    Jointly Administered


ZOHAR CDO 2003-1, LIMITED; ZOHAR II
2005-1, LIMITED; and ZOHAR III,
LIMITED,                                                     Adv. Pro. No. 20-50534

                 Plaintiffs,

                 v.

PATRIARCH PARTNERS, LLC;
PATRIARCH PARTNERS VIII, LLC;
PATRIARCH PARTNERS XIV, LLC;
PATRIARCH PARTNERS XV, LLC;
PHOENIX VIII, LLC; OCTALUNA LLC;
OCTALUNA II LLC; OCTALUNA III LLC;
ARK II CLO 2001-1, LLC; ARK
INVESTMENT PARTNERS II, LP; ARK
ANGELS VII, LLC; PATRIARCH
PARTNERS MANAGEMENT GROUP, LLC;
PATRIARCH PARTNERS AGENCY
SERVICES, LLC; and LYNN TILTON,

                 Defendants.


                         SUMMONS AND NOTICE OF PRETRIAL
                      CONFERENCE IN AN ADVERSARY PROCEEDING

        YOU ARE SUMMONED and required to file a motion or answer to the complaint which
is attached to this summons with the clerk of the bankruptcy court within 30 days after the date
of issuance of this summons, except that the United States and its offices and agencies shall file a
motion or answer to the complaint within 35 days.




1
  The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
(9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
Square, c/o FTI Consulting, Inc., New York, NY 10036.
               Case 20-50534-KBO        Doc 3       Filed 03/09/20    Page 2 of 4


Address of Clerk:      824 Market Street, 3rd Floor
                       Wilmington, Delaware 19801

       At the same time, you must also serve a copy of the motion or answer upon the plaintiffs’
attorneys.

Names and Addresses of Plaintiffs’ Attorneys:

YOUNG CONAWAY STARGATT &
TAYLOR, LLP
James L. Patton, Jr.
Robert S. Brady
Michael R. Nestor
Joseph M. Barry
Ryan M. Bartley
Rodney Square
1000 North King Street
Wilmington, Delaware 19801
Telephone:    (302) 571-6600
Facsimile:    (302) 571-1253

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of
the complaint will be held at the following time and place.

Address:               United States Bankruptcy Court for the District of Delaware
                       824 Market Street, 6th Floor, Courtroom No. 3
                       Wilmington, Delaware 19801

Date and Time:         April 21, 2020 at 10:00 a.m. (ET)

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE
DEEMED TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE
BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST
YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.


United States Bankruptcy
 Court for the District
     of Delaware                                      /s/ Una O’Boyle
                                                      Clerk of the Court

Dated: March 9, 2020




                                                2
                  Case 20-50534-KBO             Doc 3      Filed 03/09/20        Page 3 of 4


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

ZOHAR III, CORP., et al.,1                                   Case No. 18-10512 (KBO)

                 Debtors.                                    Jointly Administered


ZOHAR CDO 2003-1, LIMITED; ZOHAR II
2005-1, LIMITED; and ZOHAR III,
LIMITED,                                                     Adv. Pro. No. 20-50534

                 Plaintiffs,

                 v.

PATRIARCH PARTNERS, LLC;
PATRIARCH PARTNERS VIII, LLC;
PATRIARCH PARTNERS XIV, LLC;
PATRIARCH PARTNERS XV, LLC;
PHOENIX VIII, LLC; OCTALUNA LLC;
OCTALUNA II LLC; OCTALUNA III LLC;
ARK II CLO 2001-1, LLC; ARK
INVESTMENT PARTNERS II, LP; ARK
ANGELS VII, LLC; PATRIARCH
PARTNERS MANAGEMENT GROUP, LLC;
PATRIARCH PARTNERS AGENCY
SERVICES, LLC; and LYNN TILTON,

                 Defendants.


                      NOTICE OF DISPUTE RESOLUTION ALTERNATIVES

       As a party to litigation you have a right to adjudication of your matter by a judge of this
Court. Settlement of your case, however, can often produce a resolution more quickly than
appearing before a judge. Additionally, settlement can also reduce the expense, inconvenience,
and uncertainty of litigation.

       There are dispute resolution structures, other than litigation, that can lead to resolving
your case. Alternative Dispute Resolution (ADR) is offered through a program established by
this Court. The use of these services is often productive and effective in settling disputes. The
purpose of this Notice is to furnish general information about ADR.

1
  The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
(9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
Square, c/o FTI Consulting, Inc., New York, NY 10036.
               Case 20-50534-KBO         Doc 3       Filed 03/09/20   Page 4 of 4




        The ADR structures used most often are mediation, early-neutral evaluation,
mediation/arbitration and arbitration. In each, the process is presided over by an impartial third
party, called the “neutral.”

        In mediation and early neutral evaluation, an experienced neutral has no power to impose
a settlement on you. It fosters an environment where offers can be discussed and exchanged. In
the process, together, you and your attorney will be involved in weighing settlement proposals
and crafting a settlement. The Court in its Local Rules requires all ADR processes, except threat
of a potential criminal action, to be confidential. You will not be prejudiced in the event a
settlement is not achieved because the presiding judge will not be advised of the content of any
of your settlement discussions.

        Mediation/arbitration is a process where you submit to mediation and, if it is
unsuccessful, agree that the mediator will act as an arbitrator. At that point, the process is the
same as arbitration. You, through your counsel, will present evidence to a neutral, who issues a
decision. If the matter in controversy arises in the main bankruptcy case or arises from a
subsidiary issue in an adversary proceeding, the arbitration, though voluntary, may be binding.
If a party requests de novo review of an arbitration award, the judge will rehear the case.

       Your attorney can provide you with additional information about ADR and advise
you as to whether and when ADR might be helpful in your case.


                                                      /s/ Una O’Boyle
                                                      Clerk of the Court

Dated: March 9, 2020




                                                 4
